Citation Nr: 1538470	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable evaluation for residuals of plantar wart removal of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran served on active duty from November 1979 to December 1981. 

This case arises to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied a compensable rating for residuals of a plantar wart removal.

The Board remanded the case for development in December 2011 and December 2012.  The Board finds that the directed development has been completed.  Pertinent treatment records and adequate medical opinions have been obtained.  The agency of original jurisdiction adjudicated the claim for service connection for left foot bunionectomy in September 2009.  This case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire period of the appeal, the service-connected residuals of plantar wart removal of the left foot do not cause any functional limitation of the left foot, skin disorder, or scarring; do not require topical therapy in the past 12 months; and are not manifested by localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of less than six weeks in the past 12 months.  


CONCLUSION OF LAW

For the entire period of the appeal, the criteria for a compensable rating for residuals of plantar wart removal of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.118, Diagnostic Codes 7801 to 7806, 7824 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased rating, VA has met its duty to notify for this claim.  The RO provided a notice letter to the Veteran in February 2008, before the initial adjudication of the claim, and in May 2008, February 2013, and April 2013.  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  There is no prejudice to him in the Board's considering this issue on its merits.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial and harmless.  Thus, adjudication of his claim at this time is warranted.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2008 to 2011 have been associated with the file.  Private treatment records from S.C. Surgical Center and Foot and Ankle Center dated in 2009 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In March 2009 and April 2013, the Veteran notified VA that he had no additional information or evidence to submit in support of his claim.  

The Veteran was afforded VA examinations in March 2008, September 2009, April 2012, and August 2013 to obtain medical evidence as to the severity of the service-connected residuals of the removal of the plantar wart on the left foot.  The Board finds that the VA examinations and medical opinions, taken together, are adequate for adjudication purposes.  The examinations and medical opinions were rendered by medical professionals based on a review of claims file and/or review of the VA treatment records, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The VA examiners described the current manifestations of the service-connected residuals of the removal of the plantar wart on the left foot.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 

VA's duties to notify and assist the Veteran have been met.  No further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.

2.  General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. 

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594. 

"Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Initially, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again effective October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  Therefore, since the Veteran's claim has been pending since February 2008 and because the October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, only the post-August 30, 2002, and pre-October 2008 version of the schedular criteria (i.e., 38 C.F.R. § 4.118 (2008)) are applicable to the current appeal.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7824 provides a noncompensable rating for keratinization if it requires no more than topical therapy during the past twelve-month period.  A 10 percent rating is warranted for localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating requires either generalized cutaneous involvement or systemic manifestations, and; intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating requires a showing of either generalized cutaneous involvement or systemic manifestations, and; constant or near-constant systemic medication, such as immunosuppressive retinoids, during the past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7824 (2008).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

3.  Analysis

The Veteran and his representative assert that the severity of the service-connected residuals of the removal of the plantar wart on the left foot have been more disabling than initially rated.  The Veteran states that he experiences unbearable pain in the left foot.  See the April 2013 statement.  

In applying the law to the existing facts, the Board finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected residuals of the removal of the plantar wart on the left foot.  Under Diagnostic Code 7824, a 10 percent disability rating requires localized or episodic cutaneous involvement and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of less than six weeks during the past 12-month period. 

The weight of the evidence of record shows the service-connected removal of the plantar wart on the left foot is not manifested by any residuals.  The August 2013 VA examination report indicates that there were no functional limitations due to the removal of the planter wart to the left foot and there was no scarring detected on examination.  The April 2012 VA examination report indicates that there was no current diagnosis of plantar warts of the left foot and there was no documentation of a painful scar related to the surgery for the removal of the plantar wart.  There was no evidence of generalized of localized or episodic cutaneous involvement or systemic manifestations of the left foot.  The VA examiner indicated that the Veteran was not taking systemic medications and was not undergoing treatment for the plantar wart removal of the left foot.  The VA examiner indicated that there were no signs or symptoms of plantar warts on examination, no documentation of pain related to the excision site, and no evidence of residuals at that time.  The VA examiner further noted that the Veteran did not undergo treatment with oral or topical medications in the past 12 months.  The March 2008 VA examination report indicates that on exam, there was no evidence of plantar warts. 

The weight of the competent and credible evidence establishes that the Veteran did not undergo any treatment for the residuals of the plantar warts removal of the left foot and has not undergone topical therapy during a twelve-month period on appeal or intermittent systemic medication, such as immunosuppressive retinoids, for a total duration of less than six weeks during a twelve-month period.  There is no localized or episodic cutaneous involvement in the left foot due to the residuals of the plantar warts.  
  
The Board finds that the record demonstrates that, for entire rating period, the Veteran's disability picture does not more nearly approximate a compensable rating criteria under Diagnostic Code 7824.  The preponderance of the evidence is against the assignment of an increased compensable rating for the service-connected residuals of the plantar warts removal of the left foot, and this claim is denied.   

The Board has considered whether a higher compensable rating could be possible under other diagnostic codes for rating skin disorders.  However, the most persuasive evidence suggests that the Veteran does not currently experience any residuals from the removal of the plantar wart in service.  As such, there is not currently a discernable disability.  The April 2012 VA examination report indicates that on exam, there was no visible skin condition and no evidence of a residual at that time.  There was no evidence of a painful scar related to the removal of the plantar wart.  The August 2013 VA examination report indicates that on exam, there was no evidence of scarring or functional limitation due to the removal of the plantar wart.  Therefore, a higher compensable rating is not warranted under the other diagnostic codes for rating skin disorders.  See 38 C.F.R. § 4.188, Diagnostic Codes 7801 to 7805 (other scars, rate on limitation of function of the part affected), 7806 (dermatitis) (2008).   

The medical and lay evidence of record shows that the Veteran does have pain in the left foot and he has undergone left foot bunionectomies in March 2009, September 2009, and March 2013.  See the August 2013 VA examination report which notes the medical history pertinent to the left foot and the records from the S.C. Surgical Center and Foot and Ankle Center.  

The Board notes that service connection for left bunionectomy with joint fusion of the left great toe was granted in September 2009.  However, service connection for this disability was severed in July 2013.  Further, as discussed above, the weight of the evidence establishes that the service-connected removal of the plantar wart of the left foot does not cause any residuals such as pain.  The weight of the evidence establishes that the left foot pain is due to a nonservice-connected disability and is not related to the service-connected residuals of the plantar wart removal of the left foot.      

In a November 2012 statement, the Veteran and his representative argue that the Veteran has numbness in the left foot due to the service-connected residuals of the removal of the plantar wart on the left foot and a separate compensable rating is warranted for this manifestation.  

Although the Veteran and his representative, as lay persons, are competent to describe observable symptoms such as pain and they may be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issue in this case, an opinion as to whether the service-connected residuals of plantar wart removal of the left foot causes numbness in the left foot falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Some medical issues require specialized training for a determination as to diagnosis and severity; therefore such issues are not susceptible of lay opinions on etiology.  The Veteran and his representative are not shown to possess medical knowledge or expertise.  

The Board finds that the medical evidence described above is more probative than the Veteran's and his representative's lay assertions that the Veteran experiences numbness in the left foot due to the planter wart removal.  As discussed above, the left foot was examined and the VA examiners found no residuals due to the planter wart removal.  Further, there is medical evidence which indicates that the numbness in the left foot may be due to a pinched nerve in the back or left hip.  See the February 2008 VA treatment record.  Accordingly, the Board finds that a separate compensable rating for numbness of the left foot due to the service-connected residuals of the removal of the planter wart on the left foot is not warranted.    

Accordingly, the Board finds that the weight of the evidence is against the claim for a compensable schedular rating for the service-connected residuals of the removal of the planter wart on the left foot.  

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected residuals of the removal of the planter wart on the left foot.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b).  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the schedular evaluation assigned for the service-connected residuals of the removal of the planter wart on the left foot is adequate in this case.  The record reflects that there are no current residuals from the removal of the plantar wart.  The rating criteria provide for higher ratings for more severe symptoms than currently shown by the evidence.  There has been no suggestion that the Veteran's disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration, as again repeated medical examinations have not found any residuals from the operation.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.


ORDER

A compensable evaluation for residuals of plantar wart removal of the left foot is denied.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


